Exhibit 10.1

 
COMMON STOCK PURCHASE AGREEMENT


Private and Confidential


THIS COMMON STOCK PURCHASE AGREEMENT, (the “Agreement”) made this 3rd day of
December, 2008 (the “Effective Date”), by and among Belmont Partners, LLC., a
Virginia limited liability company with a principal address of 360 Main Street,
Washington, Virginia, 22747 (“Buyer”), YzApp International, Inc. (“Seller”), and
YzApp Solutions, Inc. (the “Company”) (Buyer, Seller and Company each a “Party”
and collectively the “Parties”).


W I T N E S S E T H:


WHEREAS, the Company currently has Nineteen Million and Forty
Thousand  (19,040,000) shares of common stock issued and outstanding and Sellers
own one hundred percent (100%) of the common stock of the issued and outstanding
shares of the Company (the “Stock”), and


WHEREAS, Buyer wishes to purchase the Stock and Seller is desirous of selling
the Stock to Buyer on the terms and conditions hereinafter appearing;


NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, and subject to the terms and conditions
hereof, the Parties agree as follows:


1.
Agreement to Purchase and Sell.  Seller will sell, issue, assign, transfer and
deliver to Buyer and Buyer agrees to purchase the Stock from Seller, in exchange
for One U.S. dollar ($1.00) (the “Purchase Price”), to be paid to Seller on or
about 5:00 PM EST December  3, 2008 or such other date as the Parties may so
designate as close on the sale and purchase of the Stock (the “Closing”),
payable according to the terms and conditions set forth in Section 2 herein.



2.           Closing. On or about the Closing the Parties shall perform, in
order:


a) Buyer shall deliver to Seller a copy of this Agreement executed by Buyer;


b) Seller shall deliver a fully executed copy of this Agreement to Buyer;


c) Seller shall deliver to Buyer duly endorsed stock certificate(s) representing
the Stock (“Stock Certificate”) against payment of the Purchase Price.


d) Seller shall also deliver to Buyer to the extent reasonable available to
Seller, original and/or true and correct copies of all of the Company’s
business, financial and corporate records including but not limited to:
correspondence files, bank statements, checkbooks, minutes of shareholder and
directors meetings, financial statements, shareholder listings, stock transfer
records, agreements and contracts.
 
Buyer: ____
Seller: ____



 
1

--------------------------------------------------------------------------------

 


3.           Payment Terms.


a) Buyer shall cause to be paid the sum of one U.S. dollar ($1.00) to the Seller
on or before the Closing (the “Funds”).  The Funds should be paid by check with
payment directed to YzApp International, Inc.


b) In the event that the Closing is not effectuated through no fault of the
Parties, all Funds shall be returned to the Buyer, and neither Seller nor Buyer
shall have any further recourse.


4.           Representations and Warranties of Company.


The Company hereby warrants to Buyer that:


(a)           To the best of Company’s knowledge, the authorized capital stock
of the Company is unlimited shares of Common Stock, 19,040,000 of which are
validly issued and outstanding,


5.           Representations and Warranties of Buyer. Buyer hereby represents
and warrants to Seller that the statements in the following paragraphs of this
Section 5 are all true and complete as of the date hereof:


(a)           Full Power and Authority.  Buyer represents that he has full power
and authority to enter into this Agreement.


(b)          Information Concerning the Company.  Buyer has conducted his own
due diligence with respect to the Company and its liabilities and believes he
has enough information upon which to base an investment decision in the
Stock.  Buyer acknowledges that Seller has made no representations with respect
to the Company, its status, or the existence or non-existence of liabilities in
the Company except as explicitly stated in this Agreement.  Buyer is taking the
Company “as is” and acknowledges and assumes all liabilities of the Company.


(c)           Investment Experience.  The Buyer understands that purchase of the
Stock involves substantial risk.  The Buyer: (i) has experience as a purchaser
in securities of companies in the development stage and acknowledges that he can
bear the economic risk of Buyer’s investment in the Stock; and (ii) has such
knowledge and experience in financial, tax, and business matters so as to enable
Buyer to evaluate the merits and risks of an investment in the Stock, to protect
Buyer’s own interests in connection with the investment and to make an informed
investment decision with respect thereto.
 
Buyer: ____
Seller: ____


 
2

--------------------------------------------------------------------------------

 


(d)           No Oral Representations. No oral or written representations have
been made other than or in addition to those stated in this Agreement. Buyer is
not relying on any oral statements made by Seller, Seller's representatives or
affiliates in purchasing the Stock.


6.           Governing Law; Jurisdiction.
Any dispute, disagreement, conflict of interpretation or claim arising out of or
relating to this Agreement, or its enforcement, shall be governed by the laws of
the state of New York.  Buyer and Seller hereby irrevocably and unconditionally
submit for themselves and their property, to the nonexclusive jurisdiction of
Federal and State courts of the State of New York and any appellate court
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
Parties hereto hereby irrevocably and unconditionally agree that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State, or, to the extent permitted by law, in such Federal court.  Each of
the Parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each of the Parties hereto
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to above.  Each of the Parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.  Each Party to this Agreement irrevocably consents to service of
process in the manner provided for notices below.  Nothing in this Agreement
will affect the right of any Party to this Agreement to serve process in any
other manner permitted by law.  Each Party hereto hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
any legal proceeding directly or indirectly arising out of or relating to this
Agreement or the transactions contemplated hereby (whether based on contract,
tort or any other theory).  Each Party hereto certifies that no representative,
agent or attorney of any other Party has represented, expressly or otherwise,
that such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver, and acknowledges that it and the other Parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 6.



7.           Termination.  Buyer may terminate this Agreement by providing at
least seven (7) days’ written notice of the same.


8.           Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the Parties.


9.           Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.  A telefaxed copy of this
Agreement shall be deemed an original.
 
Buyer: ____
Seller: ____


 
3

--------------------------------------------------------------------------------

 


10.         Headings.  The headings used in this Agreement are for convenience
of reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.


11.         Costs, Expenses.  Each Party hereto shall bear its own costs in
connection with the preparation, execution and delivery of this Agreement.


12.         Modifications and Waivers.  No change, modification or waiver of any
provision of this Agreement shall be valid or binding unless it is in writing,
dated subsequent to the Effective Date of this Agreement, and signed by the
Company, Buyer and Seller. No waiver of any breach, term, condition or remedy of
this Agreement by any Party shall constitute a subsequent waiver of the same or
any other breach, term, condition or remedy.  All remedies, either under this
Agreement, by law, or otherwise afforded the Parties shall be cumulative and not
alternative.


13.         Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision(s) shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.


14.         Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the Parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the Parties with respect to the
subject matter hereof.


15.         Further Assurances.   From and after the date of this Agreement,
upon the request of the Buyer or Seller, Buyer and Seller shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.


16.         Term, Survival.  This Agreement is effective from the Effective Date
hereof, and shall remain in effect until the earlier a termination of this
Agreement or all the rights and obligations of the Parties hereto have been
fully performed.


17.         Notices.  All notices or other communications required or permitted
by this Agreement shall be in writing and shall be deemed to have been duly
received:


a) if given by telecopier, when transmitted and the appropriate telephonic
confirmation received if transmitted on a business day and during normal
business hours of the recipient, and otherwise on the next business day
following transmission; and


b) if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mails; and


c) if given by courier or other means, when received or personally delivered,
and, in any such case, addressed as indicated herein, or to such other addresses
as may be specified by any such person to the other person pursuant to notice
given by such Person in accordance with the provisions of this Section 17.


[Balance of Page Intentionally Blank]

Buyer: ____
Seller: ____


 
4

--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties hereto have executed this Agreement as of the
date first written above.
 
 

BUYER       SELLER             BELMONT PARTNERS, LLC     YZAPP INTERNATIONAL,
INC                      
Joseph Meuse
    Eugene M. Weiss   By:  Joseph Meuse, Managing Member    
By: Eugene M. Weiss, President
 
 
   
 
 


 

COMPANY                   YZAPP SOLUTIONS, INC.                            
Eugene M. Weiss        
By: Eugene M. Weiss, President
   
 
 
 
   
 
 


                                                                         
 
 
 
 
5